Name: Commission Regulation (EEC) No 2178/92 of 30 July 1992 determining, for tobacco from the 1991 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 92 Official Journal of the European Communities No L 217/75 COMMISSION REGULATION (EEC) No 2178/92 of 30 July 1992 determining, for tobacco from the 1991 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 (3), and in particular Articles 1 and 2 (4) thereof, Whereas Regulation (EEC) No 727/70 provides for a system of maximum guaranteed quantities ; whereas that system provides in particular that where the quantities fixed for a variety or a group of varieties are exceeded, the prices and premiums concerned must be reduced in accordance with Article 4 (5) of that Regulation ; Whereas Regulation (EEC) No 2824/88 lays down that, before 31 July of the year following that of harvest, the Commission must, for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, determine in particular on the basis of the figures notified by the Member States, the quantity actually produced which, if exceeded, causes the prices and premiums for the variety or group of varieties concerned to be reduced by 1 % for each 1 % by which the maximum guaranteed quantity is exceeded ; whereas when that occurs the norm price is reduced by an amount equal to the reduction in the premium ; whereas in the case of the 1991 harvest the maximum reduction allowed is 15% : Whereas Council Regulation (EEC) No 1738/91 (4), fixes inter alia the maximum guaranteed quantities of leaf tobacco and the prices and premiums for the 1991 harvest ; Whereas on the basis of the figures available the quantities actually produced in respect of the 1991 harvest are those set out below ; whereas the prices and premiums for that harvest should accordingly be adjusted as shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 harvest the actual production of each variety or group of varieties of tobacco and the overrun of the maximum guaranteed quantities fixed by Regulation (EEC) No 1738/91 shall be those set out in Annex I to this Regulation . 2. For the 1991 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco, as referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco, as referred to in Article 6 of the said Regulation, which are payable under the system of maximum guaranteed quantities, shall be as set out in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4. 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . 0 OJ No L 254, 14. 9 . 1988, p . 9 . (4) OJ No L 163 , 26. 6 . 1991 , p. 13 . No L 217/76 Official Journal of the European Communities 31 . 7. 92 ANNEX I Tobacco from the 1991 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Group and varieties (serial number) Maximum guaranteed quantity (tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) GROUP I 3 Virgin D 7 Bright 31 Virginia E 33 Virginia P 17 Basmas 18 Katerini 26 Virginia EL 14 050 46 750 20 000 4 500 30 000 23 000 17 000 7 199 60 094 32 501 4 632 26 928 19 933 39 703 28,54 62,51 2,93 133,55 Total 155 300 190 990 GROUP II 2 Badischer Burley  for area A  for area B 8 Burley I 9 Maryland 25 Burley EL 28 Burley Ferm. 32 Burley E 34 Burley P 11 200 4 300 46 750 3 500 11 000 22 000 2 500 8 800 6 027 55 843 3 468 8 651 7 520 5 286 818 ) 40,16 19,45 Total 101 250 96 413 l GROUP III 1 Badischer Geudertheimer : 4 Paraguay :  for area A  for area B  for area C 5 Nijkerk 6 Misionero 27 Santa Fe 29 Havanna E 10 Kentucky 16 Round Tip 30 Round Scafati &gt;  º 5 050 16 000 2 700 2 000 1 500 8 500 200 3 209 18 969 10 207 623 229 66 23 501 8 187 231 114 &gt; J J 18,56 278,04  º  72,50 Total 35 950 42 359 GROUP IV 13 Xanti-Yaka 14 Perustitza 15 Erzegovina 19 Kaba Koulak classic 20 Kaba Koulak non classic 21 Myrodata 22 Zychnomyrodata &gt; &gt; * 4  º  º 20 000 30 000 6 693 8 090 2 339 13 163 1 590 4 740 342 J y  º  º  Total 50 000 36 957 \ GROUP V 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano (e) Hybrids of Badischer Geudertheimer 12 Beneventano 23 Tsebelia 24 Mavra i 21 000 26 500 6 309 12 26 391 5 21 292 9813 i  55,80 ' 17,38 Total 47 500 63 822 31 . 7 . 92 Official Journal of the European Communities No L 217/77 ANNEX II Norm prices, intervention prices, premiums and derived intervention prices for tobacco from the 1991 harvest, in accordance with the system of maximum guaranteed quantities (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 1 Badischer Geudertheimer, Pereg, Korso 3,637 3,091 2,530 4,636 2 Badischer Burley E and hybrids thereof  for area A  for area B 4,504 4,061 3,829 3,255 2,956 2,513 5,417 4,734 3 Virginia D and hybrids thereof 4,618 3,925 2,922 5,171 4 Paraguay and hybrids thereof  for area A  for area B  for area C 3,042 2,647 3,394 2,452 2,134 2,885 1,996 1,737 2,348  5 Nijkerk 3,351 2,849 2,128  6 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof 3,123 2,654 2,155  7 Bright 3,694 2,936 2,088 4,175 8 Burley I 2,212 1,787 1,486 2,844 9 Maryland 3,307 2,811 1,872 4,007 10 (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento 2,791 2,373 1,902 3,341 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano (e) Hybrids of Badischer Geudertheimer 2,102 1,499 (') 1,409 2,635 (') 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties 1,130 0,917 0,795 1,641 13 Xanti-Yaka 3,056 2,598 2,251 4,324 14 (a) Perustitza (b) Samsun 2,893 2,459 2,142 2,085 3,737 3,761 15 Erzegovina and similar varieties 2,599 2,209 1,930 3,371 16 (a) Round Tip (b) Scafati (b) Sumatra I 12,564 9,982 7,093 16,706 17 Basmas 6,080 5,168 3,067 6,902 18 Katerini and similar varieties 5,064 4,305 2,729 6,185 19 (a) Kaba Koulak classic (b) Elassona 3,774 3,208 1,950 4,687 20 (a) Kaba Koulak non-classic (b) Myrodata Smyrne, Trapezous and Phi I 2,843 2,417 1,335 3,799 21 Myrodata Agrinion 3,752 3,189 1,970 4,608 31 . 7. 92No L 217/78 Official Journal of the European Communities (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 22 Zichnomyrodata 3,898 3,313 2,078 4,805 23 Tsebelia 2,072 1,504 (') 1,627 2,774 (') 24 Mavra 2,068 1,468 (  ) 1,330 2,734 (') 25 Burley EL 2,247 1,910 1,496 3,031 26 Virginia EL 3,129 2,581 2,508 3,729 27 Santa Fe 1,381 1,174 0,300 2,031 28 Fermented Burley 2,236 1,901 0,929 2,918 29 Havanna E 2,873 2,442 1,949 3,627 30 Round Scafati 7,529 6,400 5,134 11,408 31 Virginia E 3,921 3,072 1,878 4,408 32 Burley E 2,960 2,516 1,717 3,782 33 Virginia P 4,209 3,545 2,303 4,863 34 Burley P 3,067 2,607 1,717 3,890 (') Account being taken of the application of Article 13 of Regulation (EEC) No 727/70.